By the Court,

Savage, Ch. J.
The judge was certainly correct; the commencement of the suit was clearly seeking satisfaction. The defendant offered to prove a promise by the plaintiffs when the covenant was executed, that they would confess a judgment; this was excluded, and properly : the covenant was to be construed by itself, and could not be controlled by any verbal agreement entered into when the covenant was executed.
The damages are said to be excessive, but we cannot say that they are unreasonably high. They are supposed by the defendant to have been enhanced by a remark of the judge, that it would have been better if the defendant had not denied the instrument, and thus put the plaintiffs to the expense of proving it, but that it was a defence which he had a right to make. This was certainly all correct, and not calculated to mislead the jury.
New trial denied.